PER CURIAM.
Nicholas N. Comparato ("Defendant") appeals from the judgment of the circuit court convicting him of driving while his license was suspended or revoked. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Supreme Court Rule 84.16(b) (2018).